                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES ROBERT TURNER,

         Plaintiff,
                                                     Case No. 19-cv-852-jdp
    v.

RACINE CITY AND COUNTY,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.


         /s/                                                1/21/2020
         Peter Oppeneer, Clerk of Court                     Date
